EXHIBIT 10.32
 
ZYMETIS, INC.
INCENTIVE STOCK OPTION AGREEMENT
 
This INCENTIVE STOCK OPTION AGREEMENT (the "Agreement") is made this ___ day of
_________, ______, by and between Zymetis, Inc., a Delaware corporation (the
"Company") and _____________ ("Employee").
 
1.      Grant of Option.  The Company hereby grants Employee the option (the
"Option") to purchase all or any part of an aggregate of ______ shares (the
"Shares") of Common Stock of the Company at the exercise price of $_____ per
share according to the terms and conditions set forth in this Agreement and in
the Zymetis, Inc. 2006 Stock Incentive Plan (the "Plan").  The Option will be
treated as an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the "Code").  The Option is issued
under the Plan and is subject to its terms and conditions.  A copy of the Plan
will be furnished upon request of Employee.  The Option shall terminate at the
close of business five years from the date hereof.
 
2.      Vesting/Transfer of Option Rights.
 
(a)    The Option may be exercised by Employee at any time after the date hereof
and until five years from the date hereof.
 
(b)    During the lifetime of Employee, the Option shall be exercisable only by
Employee and shall not be assignable or transferable by Employee, other than by
will or the laws of descent and distribution.
 
(c)    Employee understands that to the extent that the aggregate fair market
value (determined at the time the option was granted) of the shares of Common
Stock of the Company with respect to which all options that are incentive stock
options within the meaning of Section 422 of the Code are exercisable for the
first time by Employee during any calendar year exceed $______, in accordance
with Section 422(d) of the Code, such options shall be treated as options that
do not qualify as incentive stock options.
 
3.      Exercise of Option after Death or Termination of Employment.  The Option
shall terminate and may no longer be exercised if Employee ceases to be employed
by the Company or its affiliates, except that:
 
(a)    If Employee's employment shall be terminated for any reason, voluntary or
involuntary, other than for "Cause" (as defined in Section 3(e)) or Employee’s
death or disability (within the meaning of Section 22(e)(3) of the Code),
Employee may at any time within a period of 3 months after such termination
exercise the Option to the extent the Option was exercisable by Employee on the
date of the termination of Employee's employment.
 
(b)    If Employee's  employment is terminated for Cause, the Option shall be
terminated as of the date of the act giving rise to such termination.
 
(c)    If Employee shall die while the Option is still exercisable according to
its terms or if employment is terminated because Employee has become disabled
(within the meaning of Section 22(e)(3) of the Code) while in the employ of the
Company and Employee shall not have fully exercised the Option, such Option may
be exercised at any time within 12 months after Employee's  death or date of
termination of employment for disability by Employee, personal representatives
or administrators or guardians of Employee, as applicable or by any person or
persons to whom the Option is transferred by will or the applicable laws of
descent and distribution, to the extent of the full number of Shares Employee
was entitled to purchase under the Option on (i) the earlier of the date of
death or termination of employment or (ii) the date of termination for such
disability, as applicable.
 
 
1

--------------------------------------------------------------------------------

 
 
(d)    Notwithstanding the above, in no case may the Option be exercised to any
extent by anyone after the termination date of the Option.
 
(e)    "Cause" shall mean the willful engaging by Employee in misconduct which
causes substantial injury to the Company or its affiliates, its other employees
or the employees of its affiliates or its clients or the clients of its
affiliates, whether monetarily or otherwise.  For purposes of this paragraph, no
action or failure to act on Employee's part shall be considered "willful" unless
done or omitted to be done, by Employee in bad faith and without reasonable
belief that his or her action or omission was in the best interests of the
Company.
 
4.      Method of Exercise of Option.  Subject to the foregoing, the Option may
be exercised in whole or in part from time to time by serving written notice of
exercise on the Company at its principal office within the Option period.  The
notice shall state the number of Shares as to which the Option is being
exercised and shall be accompanied by payment of the exercise price.  Payment of
the exercise price shall be made in cash (including bank check, personal check
or money order payable to the Company).
 
5.      Miscellaneous.
 
(a)    Plan Provisions Control.  In the event that any provision of the
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control, except that there shall be no
adjustment in the number of shares subject to this Option, nor the exercise
price per share, resulting from the Stock Split.
 
(b)    No Rights of Stockholders.  Neither Employee, Employee's legal
representative nor a permissible assignee of this Option shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until such Shares have been issued in the name of Employee,
Employee's  legal representative or permissible assignee, as applicable.
 
(c)     No Right to Employment.  The grant of the Option shall not be construed
as giving Employee the right to be retained in the employ of, or as giving a
director of the Company or an Affiliate (as defined in the Plan) the right to
continue as a director of the Company or an Affiliate with, the Company or an
Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate such employment or position at any time, with or without
cause.  In addition, the Company or an Affiliate may at any time dismiss
Employee from employment, or terminate the term of a director of the Company or
an Affiliate, free from any liability or any claim under the Plan or the
Agreement.  Nothing in the Agreement shall confer on any person any legal or
equitable right against the Company or any Affiliate, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or an
Affiliate.  The Option granted hereunder shall not form any part of the wages or
salary of Employee for purposes of severance pay or termination indemnities,
irrespective of the reason for termination of employment.  Under no
circumstances shall any person ceasing to be an employee of the Company or any
Affiliate be entitled to any compensation for any loss of any right or benefit
under the Agreement or Plan which such employee might otherwise have enjoyed but
for termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise.  By
participating in the Plan, Employee shall be deemed to have accepted all the
conditions of the Plan and the Agreement and the terms and conditions of any
rules and regulations adopted by the Committee and shall be fully bound thereby.
 
(d)    Governing Law.  The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Delaware.
 
(e)    Severability.  If any provision of the Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Agreement under any law deemed applicable by the Committee (as
defined in the Plan), such provision shall be construed or deemed amended to
conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the purpose
or intent of the Plan or the Agreement, such provision shall be stricken as to
such jurisdiction or the Agreement, and the remainder of the Agreement shall
remain in full force and effect.
 
 
2

--------------------------------------------------------------------------------

 
 
(f)     No Trust or Fund Created.  Neither the Plan nor the Agreement shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Employee or any
other person.
 
(g)    Headings.  Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.
 
(h)    Conditions Precedent to Issuance of Shares.  Shares shall not be issued
pursuant to the exercise of the Option unless such exercise and the issuance and
delivery of the applicable Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, the requirements of any applicable Stock
Exchange or the Nasdaq National  Market and the Delaware  General  Corporation
Law.  As a condition  to the exercise of the purchase  price relating to the
Option, the Company  may require that the person exercising or paying the
purchase price represent  and warrant  that the Shares are being purchased  only
for investment and without any present intention  to sell or distribute  such
Shares if, in the opinion  of counsel  for the Company,  such a representation
and warranty  is required by law.
 
(i)     Withholding. If Employee shall dispose of any of the shares of Common
Stock acquired  upon exercise  of the Option within two (2) years from the date
the Option was granted or within one (1) year after the date of exercise of the
Option, then, in order to provide the Company  with the opportunity to claim the
benefit of any income tax deduction, Employee shall promptly  notify the Company
of the dates of acquisition and disposition of such shares, the number of shares
so disposed  of, and the consideration, if any, received  for such shares.  In
order to comply with all applicable federal or state income tax laws or
regulations, the Company  may take such action as it deems appropriate to assure
(i) notice to the Company of any disposition of the shares of the
Company  within the time periods described  above, and (ii) that, if
necessary,  all applicable  federal or state payroll, withholding, income or
other taxes are withheld  or collected from Employee.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and Employee have executed this Agreement on the
date set forth in the first paragraph.
 
ZYMETIS, INC.
 
By:  _____________________________________
 
Name:____________________________________ 
 
 
Title: _____________________________________
 
 4

--------------------------------------------------------------------------------